                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN

RAELEEN JOHNSON, individually and on behalf of the
class and all others similarly situated,                     Case No.

             Plaintiffs,                                     Assigned to:

DAVID BIZOUSKY, NATHAN BRACK, MICHAEL                        INDIVIDUAL, COLLECTIVE
CHILDS, KENDEL DEBLIECK, DAVID EGERTON,                      ACTION AND CLASS ACTION
PATRICIA GAGNON, TRACEY KEYES, NICK KNABE,                   COMPLAINT
RIC KOHLBECK, JAMES KOPHAMEL, MARTIN
KUZEL, THOMAS LOVELL, DAVID MILLER, AARON                    JURY TRIAL DEMANDED
MOE, BRANDAN MOFFETT, ERNEST NWAJUOBI,
RICK PALANDRI, DINO PARDUCCI, ANTHONY
PORTINCASO, SONNY ROCK, TROY SAINSBURY,
MARK SCHELLHAMMER, GREG SCHLIESMANN
MATTHEW SCHULTEIS, MICHAEL SCHWARZ, JOHN
WHITE, PATRICK WIESE, AND DAVID ZEGUNIS,

             Plaintiffs

      v.

WATERSTONE MORTGAGE CORPORATION,

             Defendant.


                                      INTRODUCTION

1.     This case is brought to remedy the failure of Defendant WATERSTONE MORTGAGE

       CORPORATION (“WATERSTONE”), to pay Plaintiffs minimum wages and overtime

       premium pay as required by the Fair Labor Standards Act (FLSA), 29 U.S.C. §201 et

       seq., and by WATERSTONE’S promise to pay them minimum wage and overtime

       premium pay as required by the common law of contract and quasi-contract. Plaintiffs are

       mortgage loan originators (“loan originators”) for WATERSTONE. Like loan originators

       throughout the mortgage industry, they work very long hours.

2.     Prior to August 1, 2010, WATERSTONE treated its loan originators as exempt from the

       FLSA and failed to record their hours of work. On March 24, 2010, the U.S. Department


                                              1
           Case 2:19-cv-00652-LA Filed 05/03/19 Page 1 of 18 Document 1
     of Labor issued an administrative Interpretation of the FLSA declaring that loan

     originators were not administratively exempt from the FLSA and withdrawing a prior

     Wage Hour Opinion Letter to the contrary. Upon information and belief,

     WATERSTONE was aware of the change, which was well publicized in the mortgage

     industry. Nevertheless, WATERSTONE did not begin to record loan originators’ hours

     of work and did not move to pay loan originators overtime for hours over 40 in a work

     week.

3.   On August 1, 2010, WATERSTONE re-classified most loan originators as non-exempt

     from the FLSA and sent out a new employment agreement, under which loan originators

     were classified as “inside” or “outside” and a new compensation structure was rolled out

     to the “inside” loan originators, which promised to pay them an hourly wage set at the

     minimum wage rate plus a monthly commission. During this time, outside loan

     originators were paid commission only.

4.   In or about April 2011, WATERSTONE explicitly recognized that all of its loan

     originators are not exempt from the FLSA and sent its loan originators a new written

     employment agreement, under which it promised to pay them an hourly wage set at the

     minimum wage rate plus a monthly commission. WATERSTONE continued treating its

     loan originators as FLSA non-exempt hourly workers requiring that it pay loan

     originators at least the minimum wage for each hour worked, with overtime at the rate of

     time and one-half for each hour over 40 worked in a workweek. Because it was paying

     loan originators hourly, because WATERSTONE recognized that loan originators are not

     exempt from the FLSA, and because of Waterstone’s promises and representations,

     WATERSTONE was required to pay the minimum wage for each hour worked and time




                                              2
        Case 2:19-cv-00652-LA Filed 05/03/19 Page 2 of 18 Document 1
     and one-half for all hours over 40 worked in a workweek.

5.   However, to evade its FLSA obligations as well as its contractual promise to loan

     originators, WATERSTONE did not pay its loan originators minimum and overtime

     wages as promised and as required by law, by failing to record all hours they worked, and

     failing to reimburse the business expenses Plaintiffs bore on its behalf. Waterstone knew

     or should have known that its loan originators worked more than 40 hours a week.

6.   WATERSTONE’S loan originators must work long hours, well over 40 in a week, in

     order to make money, since they must engage in extensive promotional activities

     necessary to originating loans, activities such as meeting with realtors and attorneys,

     attending open houses, networking, and working to start to process loans. During the

     collective arbitration proceeding of this case, WATERSTONE stipulated that loan

     originators worked an average of 52.5 during each week they worked.

7.   WATERSTONE requires loan originators to bear expenses which are for the benefit and

     convenience of WATERSTONE, such as licensing, meeting, travel, internet, and cell

     phone expenses, among others. These expenses for the benefit and convenience of

     WATERSTONE act as deductions or de facto deductions from the earnings, including

     the minimum wage earnings of the Plaintiffs. During arbitration proceedings related to

     this case, WATERSTONE stipulated that loan originators spent an average of $100 per

     week on unreimbursed business expenses during each week they worked.

8.   WATERSTONE knew or should have known that loan originators worked hours in

     excess of those they reported. WATERSTONE knew that loan originators had worked

     long hours prior to moving to the new compensation system, that in fact loan originators

     routinely worked 8-12 hours per day, 5-6 days per week. WATERSTONE knows that




                                              3
        Case 2:19-cv-00652-LA Filed 05/03/19 Page 3 of 18 Document 1
      loan originators do not work routine hours, and because WATERSTONE had not

      changed loan originators’ responsibilities when it reclassified loan originators as FLSA

      non-exempt employees, it knew that loan originators typically work well over 40 hours in

      a week.

9.    WATERSTONE also knew or should have known that Plaintiffs were required to bear

      WATERSTONE’s business expenses.

10.   Plaintiffs seek unpaid wages for the overtime hours they worked, unpaid minimum

      wages, liquidated damages, prejudgment interest, costs and attorneys’ fees as well as

      declaratory relief. The Plaintiffs bring FLSA claims individually and Named Plaintiff

      JOHNSON brings FLSA claims individually and on behalf of other similarly situated

      employees under the collective action provisions of the FLSA. 29 U.S.C. §216(b).

11.   In addition, by the conduct described in this Class Action Complaint, Defendant has

      violated the common law of contract, by failing to pay the Plaintiffs and the Class the

      wages WATERSTONE promised, i.e., overtime compensation at the rate of time and

      one-half, and minimum wage by making de facto unlawful deductions from the

      Plaintiffs’ wages, and by not recording all the hours they worked.

12.   The Plaintiffs bring these contract claims individually and the Named Plaintiff

      JOHNSON brings these claims individually and on behalf of other similarly situated

      employees under the class action provisions of Fed. R. Civ. P. 23.

                                       JURY DEMAND

13.   Plaintiffs hereby demand a trial by jury.

                                       JURISDICTION

14.   Jurisdiction is conferred upon this Court by 29 U.S.C. §216(b) of the Fair Labor




                                                  4
         Case 2:19-cv-00652-LA Filed 05/03/19 Page 4 of 18 Document 1
      Standards Act, by 28 U.S.C. §1331, this action arising under laws of the United States,

      and by 28 U.S.C. §1337, this action arising under Acts of Congress regulating commerce.

      Jurisdiction over Plaintiffs’ claims for declaratory relief is conferred by 28 U.S.C.

      §§2201 and 2202.

15.   This Court has supplemental jurisdiction over the state claim raised by virtue of 28

      U.S.C. §1367(a).

                                             VENUE

16.   Venue is proper in this district pursuant to 28 U.S.C. §1391(b).

17.   Upon information and belief, WATERSTONE resides in this District and Division.

18.   Waterstone has consented to venue and jurisdiction in this District.

19.   Plaintiff JOHNSON resides in this District and Division.

20.   Some Plaintiffs labored for Defendant within this District.

21.   The cause of action set forth in this Complaint arose in this District.

                                            PARTIES

A.    Plaintiffs

22.   Named Plaintiff JOHNSON was an employee of Defendant. Her “Consent to Sue” is

      attached to the back of this complaint as Exhibit A. Plaintiff JOHNSON worked for

      Defendant in the state of Wisconsin. Plaintiff JOHNSON was engaged in commerce in

      her work for Defendant.

23.   The other Plaintiffs listed in the caption were employed by Defendant as Loan

      Originators, subject to WATERSTONE’s practices and procedures as described herein.

24.   Upon information and belief, the Plaintiffs identified on the list set forth at the back of

      this complaint as Exhibit B, signed employment agreements with WATERSTONE




                                                5
         Case 2:19-cv-00652-LA Filed 05/03/19 Page 5 of 18 Document 1
      guaranteeing their right to proceed in Court to raise the claims in this Complaint.

25.   Plaintiffs consent to sue Defendant for claims they have under the Fair Labor Standards

      Act.

26.   Plaintiffs were engaged in commerce in their work for Defendant.

B.    Represented Parties under FLSA

27.   The term “Collective Action Plaintiffs” as used in this complaint refers to the Named

      Plaintiff JOHNSON, whose Consent to Sue is attached hereto, and any additional

      represented class members pursuant to the collective action provision of 29 U.S.C.

      §216(b).

28.   Named Plaintiff JOHNSON represents current and former “loan originators who have

      worked for WATERSTONE between August 1, 2010 and the date of final judgment in

      this matter in a non-supervisory capacity.”

29.   The Named Plaintiff brings this case as a collective action for class members throughout

      the U.S. as defined in the preceding paragraph, under the collective action provision of

      the FLSA as set forth in 29 U.S.C. §216(b).

C.    Class Action Allegations

30.   Named Plaintiff JOHNSON brings the Second Cause of Action under Rule 23 of the

      Federal Rules of Civil Procedure, on behalf of herself and a class of persons consisting of

      “all mortgage loan originators who have worked for WATERSTONE at any point since

      August 1, 2010 and the date of final judgment in this matter in a non-supervisory

      capacity.”

31.   Excluded from the Class are Defendant’s legal representatives, officers, directors,

      assigns, and successors, or any individual who has, or who at any time during the class




                                               6
         Case 2:19-cv-00652-LA Filed 05/03/19 Page 6 of 18 Document 1
      period has had, a controlling interest in Defendant; the Judge(s) to whom this case is

      assigned and any member of the Judges’ immediate family; and all persons who will

      submit timely and otherwise proper requests for exclusion from the Class.

32.   The persons in the Class identified above are so numerous that joinder of all members is

      impracticable. Although the precise number of such persons is not known to Plaintiff, the

      facts on which the calculation of that number can be based are presently within the sole

      control of Defendant.

33.   Upon information and belief, the size of the Class is at least 800 loan originators.

34.   Defendant acted or refused to act on grounds generally applicable to the Class, thereby

      making appropriate final injunctive relief or corresponding declaratory relief with respect

      to the Class as a whole.

35.   The Second Cause of Action is properly maintainable as a nationwide class action under

      Federal Rule of Civil Procedure 23(b)(3). There are questions of law and fact common to

      the Class that predominate over any questions solely affecting individual members of the

      Class, including but not limited to:

                 a. whether Defendant failed to keep true and accurate time records for all hours

                    worked by the Plaintiff and the Class;

                 b. what proof of hours worked is sufficient where an employer fails in its

                    duty to maintain true and accurate time records;

                 c. whether Defendant failed and/or refused to pay the Plaintiff and the Class

                    minimum wages for each hour that it knew or should have known they

                    worked each week;

                 d. whether Defendant failed and/or refused to pay the Plaintiff and the Class




                                                7
         Case 2:19-cv-00652-LA Filed 05/03/19 Page 7 of 18 Document 1
                     overtime pay for hours worked in excess of 40 hours per workweek;

                 e. the nature and extent of Class-wide injury and the appropriate

                     measure of damages for the Class;

                 f. whether Defendant’s policy of failing to pay overtime was instituted

                     willfully or with reckless disregard of the law;

                 g. whether Defendant correctly calculated and compensated the Plaintiff and

                     the Class for hours worked in excess of 40 per workweek;

                 h. whether Defendant failed to pay all the commission earnings to which it had

                     agreed in its employment agreement with Plaintiffs;

                 i. whether Defendant wrongfully failed to reimburse loan originators for

                     employer expenses which effected a de facto deduction from the wages due

                     to Plaintiffs, and

                 j. Whether Waterstone’s policies and/or agreements with loan originators

                     incorporated the FLSA.

36.   The claims of the Named Plaintiff Johnson are typical of the claims of the Class she seeks

      to represent. The Plaintiff and the Class members work or have worked for Defendant

      and have been subjected to their policy and pattern or practice of failing to pay minimum

      wages and overtime wages for hours worked in excess of 40 hours per week. Defendant

      acted and refused to act on grounds generally applicable to the Class, thereby making

      declaratory relief with respect to the Class appropriate.

37.   Plaintiff JOHNSON seeks to be the Named-Plaintiff Representative on behalf of the Rule

      23 and FLSA classes described herein. As such, she will fairly and adequately represent

      and protect the interests of the Class.




                                                 8
         Case 2:19-cv-00652-LA Filed 05/03/19 Page 8 of 18 Document 1
          a. The Plaintiff Representative understands that, as class representative, she assumes a

              fiduciary responsibility to the Class to represent its interests fairly and adequately.

          b. The Plaintiff Representative recognizes that as class representative, she must

              represent and consider the interests of the Class just as she would represent and

              consider her own interest.

          c. The Plaintiff Representative understands that in decisions regarding the conduct

              of the litigation and its possible settlement, she must not favor her own interests

              over those of the Class.

          d. The Plaintiff Representative recognizes that any resolution of a class action

              lawsuit, including any settlement or dismissal thereof, must be in the best interests of

              the Class.

          e. The Plaintiff Representative understands that in order to provide adequate

              representation, she must remain informed of developments in the litigation,

              cooperate with class counsel by providing them with information and any relevant

              documentary material in her possession, and testify, if required, in a deposition

              and in trial.

38.   The Plaintiff Representative has retained counsel competent and experienced in complex

      class action employment litigation.

39.   A class action is superior to other available methods for the fair and efficient adjudication

      of this litigation - particularly in the context of wage litigation like the present action,

      where individual Plaintiffs may lack the financial resources to vigorously prosecute a

      lawsuit in federal court against a corporate defendant. The members of the Class have

      been damaged and are entitled to recovery as a result of Defendant’s common and




                                                 9
         Case 2:19-cv-00652-LA Filed 05/03/19 Page 9 of 18 Document 1
      uniform policies, practices, and procedures. Although the relative damages suffered by

      individual members of the Class are not de minimis, such damages are small compared to

      the expense and burden of individual prosecution of this litigation against

      WATERSTONE. In addition, class treatment is superior because it will obviate the need

      for unduly duplicative litigation that might result in inconsistent judgments about

      Defendant’s practices.

D.    Defendant

40.   WATERSTONE lists its principal office address as N25 W23255 Paul Rd,

      Pewaukee, Wisconsin 53072. Upon information and belief, WATERSTONE is a

      corporation having its headquarters and office in Wisconsin and places of business in

      Wisconsin.

41.   WATERSTONE is southeastern Wisconsin’s largest mortgage lender with more than

      $1.1 billion in annual origination volume. Waterstone Mortgage Corporation, which had

      78 offices in 23 states as of December 31, 2018. As of December 31, 2018, Waterstone

      Mortgage Corporation had 11 offices in each of Wisconsin and Florida, eight offices in

      each of Pennsylvania and New Mexico, six offices in Minnesota, four offices in Ohio and

      Texas, three offices in Michigan, two offices in each of Arizona, California, Illinois,

      Iowa, Maryland, New Hampshire, Oregon, and Virginia, and one office in each of

      Colorado, Delaware, Georgia, Idaho, Nebraska, North Carolina and Oklahoma.

42.   WATERSTONE is a wholly owned subsidiary of an FDIC bank, Waterstone Bank SSB

      which is a subsidiary of WATERSTONE FINANCIAL, INC. (NASDAQ: WSBF) which

      has assets of more than $1.92 billion (2018). WATERSTONE has 710 employees as of

      end of 2018.




                                               10
        Case 2:19-cv-00652-LA Filed 05/03/19 Page 10 of 18 Document 1
43.   Upon information and belief, WATERSTONE grossed more than $500,000 in each of the

      last ten calendar years.

44.   WATERSTONE is an enterprise engaged in interstate commerce for purposes of the Fair

      Labor Standards Act.

45.   WATERSTONE employed Plaintiffs and participated directly in employment decisions

      regarding the Plaintiffs for which they seek redress in this case.

46.   All actions and omissions described in this complaint were made by Defendant directly

      or through its supervisory employees and agents.

                                            FACTS

47.   Plaintiff Johnson began employment with Defendant in or about April 2011. Plaintiff

      Johnson left employment with Defendant in or about June 2014.

48.   OTHER NAMED PLAINTIFFS began and ended their employment with Defendant in or

      about the dates set forth on the chart attached as Exhibit C hereto.

49.   Plaintiffs are or were loan originators employed by WATERSTONE to originate

      mortgage loans.

50.   Plaintiffs’ job responsibilities were established by WATERSTONE.

51.   Plaintiff and class members regularly worked more than 40 hours per week for

      Defendant. Plaintiffs regularly work 50 or more hours per week.

52.   Prior to August 1, 2010, WATERSTONE treated its mortgage loan originators as exempt

      from the FLSA.

53.   On March 24, 2010, the U.S. Department of Labor issued an administrative Interpretation

      of the FLSA declaring that loan originators were not administratively exempt from the

      FLSA and withdrawing a prior Wage Hour Opinion Letter to the contrary.




                                               11
        Case 2:19-cv-00652-LA Filed 05/03/19 Page 11 of 18 Document 1
54.   Upon information and belief, WATERSTONE was aware of the change, which was well

      publicized in the mortgage industry. Nevertheless, WATERSTONE did not begin to

      record loan originators’ hours of work and did not move to pay some loan originators

      overtime for hours over 40 in a work week until August 1, 2010, and reclassified all loan

      originators as non-exempt in April 2011.

55.   The recording and tracking of Plaintiff loan originators’ work is administered and

      monitored by WATERSTONE on computerized time keeping systems.

56.   On or about August 1, 2010, WATERSTONE changed its compensation structure,

      sending each loan originator a new written employment agreement to be executed by the

      company and the loan originator wherein they were classified as Inside or Outside loan

      originators. The Outside agreement agreed to pay Outside loan originators commission

      only. The new Inside employment agreement agreed to pay loan originators under a

      combination commission and hourly wage structure.

57.   WATERSTONE knows that loan originators must work long hours, well over 40 in a

      week, in order to make commission income exceeding their floor, since they must engage

      in extensive promotional activities necessary to originating loans, activities such as

      meeting with realtors and attorneys, attending open houses, networking, etc. They must

      also engage in extensive loan processing activities to see that the loans they originate are

      processed through to closing.

58.   Defendant knew or should have known that Plaintiffs and class members were working in

      excess of 40 hours in a work week.

59.   Defendant knew or should have known that Plaintiffs were not recording all the hours

      they worked, particularly those in excess of 40 hours in a week.




                                               12
        Case 2:19-cv-00652-LA Filed 05/03/19 Page 12 of 18 Document 1
60.   Defendant knew or should have known that Plaintiffs were recording their hours of work

      in rote fashion even though a loan originators’ hours are not routine, since they must

      answer calls from prospective borrowers at all hours of the day, including in the evening

      and on weekends.

61.   WATERSTONE required loan originators to bear expenses which are for the benefit and

      convenience of WATERSTONE, such as travel expenses, internet, training, and cell

      phone expenses, among others.

62.   Defendant discouraged Plaintiffs including class members from recording hours of work in

      excess of 40 in a work week.

63.   Upon information and belief, Defendant failed to keep accurate time records for all the work

      Plaintiffs and the class members did on a daily or weekly basis.

64.   Defendant failed to pay the Plaintiffs and the class members overtime compensation at the

      rate of time and one-half for all hours worked over 40 in a week.

65.   Defendant failed to pay the Plaintiffs including the class members compensation equal to or

      higher than the federal or higher state minimum wage rate for all hours worked in a week.

66.   Defendant did not pay Plaintiffs and the class members their wages “free and clear.”

67.   WATERSTONE’s contract with loan originators stated that “Commissions are calculated

      by deducting the Base Pay paid during the current pay period from the aggregate

      commission calculated pursuant to Addendum A.”

68.   WATERSTONE uses a bi-weekly pay period and pays commissions on a monthly basis,

      if any were earned.

69.   Defendant required Plaintiffs to purchase tools of the trade for their work for Defendant,

      which included cell phones, video conferencing, marketing materials, computers, software,




                                                 13
        Case 2:19-cv-00652-LA Filed 05/03/19 Page 13 of 18 Document 1
      and other office equipment.

70.   Defendant failed to reimburse Plaintiffs for their purchase of all work tools and supplies.

71.   Beginning in April 2011, WATERSTONE treated all loan originators as FLSA non-

      exempt hourly workers requiring that it pay loan originators at least the minimum wage

      for each work week, with overtime at the rate of time and one-half for each hour over 40

      worked in a workweek.

72.   WATERSTONE promised its loan originators that they would receive a regular hourly

      rate of at least the minimum wage rate and overtime at the rate of time and one-half.

73.   This promise as stated in the prior paragraph was set forth in a written contract given to each

      loan originator. WATERSTONE admitted this fact in a sworn pleading it filed in its

      malpractice lawsuit against its former attorneys in this case, Offit Kurman. 3:17-cv-796-jdp,

      Doc. 17, ¶8-10, stating, “After retaining Defendants as its attorneys, Defendants

      recommended that, based on an opinion letter from the U.S. Department of Labor,

      WATERSTONE change its employment agreements so as to treat the LOs as non-exempt

      under the FLSA in the sense that WATERSTONE voluntarily agreed to pay LOs overtime for

      work in excess of 40 hours per week. Specifically, it was Attorney Ari Karen (‘Karen’) and/or

      Attorney Russell Berger (‘Berger’) at the Offit Kurman law firm that provided this legal

      advice. Based on that advice, Defendants drafted new employment agreements for

      WATERSTONE’s LOs to execute. The new employment agreements, drafted by Defendants,

      stated, among other things, that WATERSTONE would pay the employee minimum wage for

      all hours worked in a given week up to 40 hours, and would pay the employee overtime for all

      hours worked in a given week in excess of 40 hours.”

74.   Despite its promise to treat loan originators “as non-exempt under the FLSA,” Defendant




                                                 14
        Case 2:19-cv-00652-LA Filed 05/03/19 Page 14 of 18 Document 1
      failed to pay Plaintiffs the minimum wage for each hour they worked.

75.   Defendant’s stated policy was to pay Plaintiffs time and one-half their regular hourly rate for

      hours worked over 40 in a week.

76.   Defendant did not pay Plaintiffs time and one-half their regular hourly rate for hours worked

      over 40 in a week.

77.   Defendant did not pay Plaintiffs minimum wages or overtime in compliance with their

      promise to do so or in compliance with federal law.

78.   Defendant’s failure to pay Plaintiffs and class members the proper wages required by law was

      willful.

                           CLASS-WIDE FACTUAL ALLEGATIONS

79.   Defendant failed to accurately record Plaintiffs’ start and stop time and daily and weekly hours

      of work.

80.   Defendant knew or should have known that Plaintiffs worked hours over 40 hours in a week

      and worked hours that they did not report.

81.   Upon information and belief, it was Defendant’s willful policy and pattern or practice not to

      pay its employees, including Named and Other Plaintiffs, the Class Action Members, and the

      FLSA Collective Members (collectively “Class Members”), for all hours of work at their

      promised rate of pay, at the regular rate of pay, or pay an overtime premium for all work that

      exceeded 40 hours in a week, or in the amount agreed to by its employment agreement with

      loan originators.

82.   Defendant’s unlawful conduct, as set forth in this Class Action Complaint, has been

      intentional, willful, and in bad faith, and has caused significant damages to Plaintiffs and the

      Class Members.




                                                   15
        Case 2:19-cv-00652-LA Filed 05/03/19 Page 15 of 18 Document 1
83.   Defendant was aware or should have been aware that the law required it to pay non-exempt

      employees, including Plaintiffs and the Class Members, an overtime premium of time and

      one-half for all work-hours it suffered or permitted in excess of 40 per workweek. Upon

      information and belief, Defendant applied the same unlawful policies and practices to its loan

      originators in every state in which it operated.

                                 FIRST CAUSE OF ACTION
                              (FAIR LABOR STANDARDS ACT)
84.   Defendant failed to pay overtime wages to Plaintiffs in violation of the Fair Labor Standards

      Act, 29 U.S.C. §207 et seq. and its implementing regulations.

85.   Defendant’s failure to pay proper wages for each hour worked over 40 per week was willful

      within the meaning of the FLSA.

86.   Defendant failed to pay minimum wages wages to Plaintiffs in violation of the Fair Labor

      Standards Act, 29 U.S.C. §206 et seq. and its implementing regulations.

87.   Defendant’s failure to pay Plaintiffs proper minimum wages for each hour worked per week

      was willful within the meaning of the FLSA.

88.   Defendant’s failure to pay Plaintiffs proper overtime wages for each hour worked over 40 per

      week was willful within the meaning of the FLSA.

89.   Defendant’s failure to comply with the FLSA overtime and minimum wage protections

      caused Plaintiffs to suffer loss of wages and interest thereon.

                                  SECOND CAUSE OF ACTION
                                 (COMMON LAW CONTRACT
                                 AND/OR QUASI-CONTRACT)
90.   Plaintiffs re-allege and incorporate by reference all allegations in all preceding paragraphs.

91.   Defendant promised orally and in writing to treat Plaintiffs and class members as FLSA non-

      exempt and to pay Plaintiffs at a set hourly rate for each hour of work up to 40 in a work

      week, and at the rate of time and one-half for hours worked over 40.



                                                  16
        Case 2:19-cv-00652-LA Filed 05/03/19 Page 16 of 18 Document 1
92.    Plaintiffs performed labor for Defendant knowing of and relying upon Defendant’s promise.

93.    Defendant failed to pay the promised regular rate and the overtime premium wages for the

       hours it knew or should have known that Plaintiffs worked in violation of its promise to pay

       such wages.

94.    Defendant’s failure to pay overtime as promised violated Plaintiffs’ rights under the common

       law doctrines of contract and/or quasi-contract.


WHEREFORE, Plaintiffs request that this Court enter an Order:

      1.      Permitting the Collective Action Plaintiffs to join this case as Plaintiffs.

      2.      Declaring that the Defendant violated the Fair Labor Standards Act;

      3.      Declaring that the Defendant’s violations of the FLSA were willful;

      4.      Granting judgment to Plaintiffs and represented parties for their claims of unpaid wages

              as secured by the Fair Labor Standards Act, as well as an equal amount in liquidated

              damages;

      5.      Awarding Plaintiffs, including class and collective represented parties prejudgment

              interest, and their costs and reasonable attorneys’ fees; and

      6.      With respect to the Class:

              A.      Certification of this action as a class action;

              B.      Designation of the Named Plaintiff Johnson as Class Representative;

              C.      A declaratory judgment that the practices complained of herein are

                      unlawful under appropriate state law, including contract and state

                      minimum wage and overtime guarantees;

              D.      Granting Plaintiffs, including Class Plaintiffs appropriate equitable and

                      injunctive relief to remedy Defendant’s violations of state law, including but




                                                   17
           Case 2:19-cv-00652-LA Filed 05/03/19 Page 17 of 18 Document 1
                     not necessarily limited to an order enjoining Defendant from continuing its

                     unlawful practices;

             E.      Granting an award of damages, liquidated damages, appropriate statutory

                     penalties, restitution and exemplary and punitive damages to be paid by

                     Defendant according to proof;

             F.      Granting an award of pre-judgment and post-judgment interest, as provided

                     by law;

             G.      Granting such other injunctive and equitable relief as the Court may deem just

                     and proper; and

              H.     Awarding Plaintiff attorneys’ fees and costs of suit, including expert fees

                     and costs.



Dated: May 3, 2019                                   Respectfully Submitted,

                                                     s/ Dan Getman
                                                     Dan Getman
                                                     GETMAN, SWEENEY & DUNN, PLLC
                                                     260 Fair Street
                                                     Kingston, New York 12401
                                                     phone: (845)255-9370
                                                     fax: (845) 255-8649
                                                     Email: dgetman@getmansweeney.com

                                                     ATTORNEYS FOR PLAINTIFFS




                                                18
         Case 2:19-cv-00652-LA Filed 05/03/19 Page 18 of 18 Document 1
